DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/1/2021, with respect to the rejections of claims 1, 6-8, 16, and 17 have been fully considered and are persuasive.  The rejections of claims 1, 6-8, 16, and 17 have been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
Regarding claim 1, as indicated in the previous Office Action, dated 9/1/2021, with respect to claim 9 the prior art does not disclose or fairly suggest the claim limitations “wherein the voltage-current conversion gain and the amplification gain are determined based on a magnetic field of the first hall element and a magnetic field of the second hall element” in combination with the remaining claim limitations recited in claim 1.
	Claims 2-8 are dependent on claim 1, either directly or indirectly, and are allowable for substantially the same reasons.
	Claims 9-15 were indicated allowable in the previous Office Action dated 9/1/2021.
	Regarding claims 16 and 17, similarly to claims 1 and 9, above, the prior art does not disclose or fairly suggest the claim limitations “wherein the voltage-current conversion gain and the amplification gain are determined based on a magnetic field of the first hall element and a magnetic field of the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        1/3/2022